Case 6:21-cv-00531-RBD-EJK Document 26 Filed 05/27/21 Page 1 of 2 PageID 159




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

                             CASE NO. 6:21-CV-00531

CORINE MANUEL, individually and on
behalf of all others similarly situated,              CLASS ACTION

      Plaintiff,                                      JURY TRIAL DEMANDED
v.

W.S. BADOCK CORPORATION d/b/a
BADOCK HOME FURNITURE & MORE,

         Defendant.
                                               /

                           JOINT NOTICE OF SETTLEMENT

      The Parties, by and through their undersigned counsel, hereby give notice that

they have reached a settlement with respect to Plaintiff’s claim.

      Plaintiff and Defendant anticipate filing a Stipulation of Dismissal within thirty

(30) days.
Case 6:21-cv-00531-RBD-EJK Document 26 Filed 05/27/21 Page 2 of 2 PageID 160




Dated: May 27, 2021


 /s/ Ignacio J Hiraldo                   /s/ John E. Johnson
 Ignacio J. Hiraldo, Esq.                JOHN E. JOHNSON, FBN 593000
 IJH Law                                 jjohnson@jclaw.com
 1200 Brickell Ave. Ste. 1950            JOHNSON, CASSIDY,
 Miami, FL 33131                         NEWLON & DECORT, P.A.
 7864964469                              2802 N. Howard Avenue
 Email: ijhiraldo@ijhlaw.com             Tampa, Florida 33607
                                         Telephone (813) 699-4859
 Counsel for Plaintiff                   Facsimile: (813) 235-0456
                                         Attorney for Defendant




                                     2
